IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-82,160-01


                           IN RE MICHAEL PAUL LAVOIE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. F47171A IN THE 18TH DISTRICT COURT
                             FROM JOHNSON COUNTY


       Per curiam.

                                            ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends, among other things, that he filed a

motion to recuse Respondent, the Judge of the 18th District Court, and that Respondent has not

responded to his motion.

       Rule of Civil Procedure 18a applies to habeas proceedings before trial judges. Ex parte

Sinegar, 324 S.W.3d 578 (Tex. Crim. App. 2010). Regardless of whether a motion complies with

Rule 18a, within three business days after a motion to recuse is filed, a trial judge must either sign

and file an order of recusal or sign and file an order referring the motion to the regional presiding

judge. TEX . R. CIV . P. 18a(f)(1). Respondent shall file a response with this Court within 30 days
                                                                                                      2

of the date of this order and state whether Relator has filed a motion to recuse in the trial court and,

if so, whether Respondent has complied with Rule 18a(f)(1). This application for leave to file a writ

of mandamus will be held in abeyance until Respondent has submitted his response.



Filed: October 15. 2014
Do not publish